Sanders, J.
(dissenting) — Mr. Snedden trespassed on Gonzaga University’s Foley Center Library and repeatedly exposed himself to female students. There is no dispute that Mr. Snedden committed the crime of indecent exposure, which is defined as:
A person is guilty of indecent exposure if he or she intentionally makes any open and obscene exposure of his or her person or *924the person of another knowing that such conduct is likely to cause reasonable affront or alarm.
RCW 9A.88.010U).
The issue before us is whether Mr. Snedden’s act of exposing himself in public is a “crime against a person.” Only if indecent exposure is a “crime against a person” can it serve as the predicate crime for second degree burglary, which is the charge. The second degree burglary statute states:
A person is guilty of burglary in the second degree if, with intent to commit a crime against a person or property therein, he enters or remains unlawfully in a building other than a vehicle or a dwelling.
RCW 9A.52.030(1) (emphasis added).
I agree with the majority that “only a person can be affronted or alarmed by [indecent exposure].” Majority at 923. However, just because a person is a necessary element of indecent exposure does not mean that the crime is against a person. The statute focuses on the intent, i.e., knowledge, of the individual performing the exposure. He must “know[ ] that such conduct is likely to cause reasonable affront or alarm.” RCW 9A.88.010(1). In State v. Eisenshank the Court of Appeals held that:
The offensive exhibition in the presence of another constitutes a crime against morality and decency, not necessarily an assault or a personal offense against the individual in whose presence the exhibition takes place. Creation of a sense of shame or other distressing emotion is not an essential element of the crime.
State v. Eisenshank, 10 Wn. App. 921, 924, 521 P.2d 239 (1974) (emphasis added). Thus, one could be convicted of indecent exposure if the “victim” is blind and does not perceive the exposure. It is also possible that the “victim” would find the exposure more humorous than threatening. Because indecent exposure does not require injury to another person, I posit that it is not a crime against a person *925and cannot be used as a predicate crime for second degree burglary.
This is consistent with Black’s Law Dictionary, which defined “crimes against persons” as “[a] category of criminal offenses in which the perpetrator uses or threatens to use force.”5 Black’s Law Dictionary 379 (7th ed. 1999). Clearly, force or threat of force is not an element of indecent exposure. RCW 9A.88.010(1).
This court already defined “crime against a person” in State v. Barnett, 139 Wn.2d 462, 469, 987 P.2d 626 (1999). In Barnett we held that a plain and ordinary definition of the phrase “crime against a person” is “any offense involving unlawful injury or threat of injury to the person or physical autonomy of another.” Id. However, Barnett dealt with a different statute and therefore is not binding precedent. Nonetheless, this previous definition serves as a guide to be read concurrently with the Eisenshank opinion, which held that injury or threat of injury is not an element of indecent exposure. Eisenshank, 10 Wn. App. at 924. Thus, it is consistent with case law to find that indecent exposure is not a crime against a person.
The plain reading of the indecent exposure statute demonstrates that it is a crime merely involving another person. Consistent with the plain reading of RCW 9A.88-.010(1), Black’s Law Dictionary, and Washington case law, I would hold indecent exposure is not a crime against a person and, therefore, cannot be a predicate offense to second degree burglary.
Accordingly I dissent.

 This definition is instructive only because it was not added until publication of the seventh edition of Black’s Law Dictionary in 1999, which is after the 1975 enactment of the burglary statute. See State v. Barnett, 139 Wn.2d 462, 469 n.5, 987 P.2d 626 (1999) (finding no definition of “crime against a person” in the sixth edition of Black’s Law Dictionary).